Exhibit 10.26

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective this ___ day of
___________________ 201__ (the “Date of Grant”) by and between Wireless Telecom
Group, Inc., a New Jersey corporation (the “Company” or “Employer”), and
_____________ (the “Grantee”).

 

WHEREAS, in contemplation of the Grantee’s service to the Company, the Company
desires to grant to the Grantee an option to purchase ______________ shares of
common stock of the Company (the “Common Stock”).

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee a stock option
(the “Option”) to purchase Shares at an exercise price of $____ per Share
(the “Exercise Price”) in accordance with, and subject to, the 2012 Plan (as
defined below). The Option shall become exercisable according to Paragraph 2
below. The Option hereby granted is an incentive stock option within the meaning
of Section 422 of the Code. To the extent the Option fails to qualify as an
incentive stock option because it exceeds the $100,000 limit of Section 422 of
the Code it shall be a non-qualified stock option as provided in applicable
Treasury regulations.

 

2. Exercisability of Option.

 

(a) General. The Option shall become exercisable in the manner provided below,
if the Grantee continues to be Employed by the Employer (as defined in
Paragraph 9) through the applicable date. For this purpose, the term “Shares”
refers to the number of shares of Common Stock underlying the Option that vests
in the manner described under Vest Type and Vesting Requirements. The term “Vest
Type” describes how the Option covering the Shares vest. The term “Full Vest
Date” summarizes the vesting requirements further described in Paragraph 2(b)
below.

 

Time of Exercise. The Option may be exercised after the time or times set forth
below, and shall remain exercisable until the expiration time provided for in
Section 3, when the right to exercise shall terminate absolutely:

 

  (i) ____% of the Shares in the aggregate subject to the Option may be
purchased on or after_______;         (ii) ____% of the Shares in the aggregate
subject to the Option may be purchased on or after_______;         (iii) ____%
of the Shares in the aggregate subject to the Option may be purchased on or
after_______; and         (iv) ____% of the Shares in the aggregate subject to
the Option may be purchased on or after ________.

 

There is no pro rata vesting of Shares for service prior to or between the
applicable calendar dates.

 

(b) Vesting Requirements. The Option may be exercised only for whole Shares that
have vested (i.e., not any fractional Shares).

 

US_ACTIVE-114320138.2-EPBROMLE

 



(c) Changes in Capitalizations. The number of Option Shares, the Exercise Price
and/or the kind of Company capital stock subject to the Option shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that cause the per share value of
the shares of Company Stock underlying the Option to change, such as an
extraordinary stock dividend or other distribution, recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution, or other similar corporate
transaction or event (each, a “Nonreciprocal Transaction”) in such manner as the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall determine but, to the extent practicable, without either
enlarging or diminishing the rights and benefits of the Grantee under the
Option. Any fractional share resulting from any such adjustment may be rounded
down to the nearest whole share. 

 

3. Term of Option.

 

(a) The Option shall have a term of ten (10) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement.

 

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

 

(i) The expiration of the 90-day period after the Grantee ceases to be Employed
by the Employer, if the termination is for any reason other than Disability
(as defined in Paragraph 9), death or Cause (as defined in Paragraph 9).

 

(ii) The expiration of the one (1) year period after the Grantee ceases to be
Employed by the Employer on account of the Grantee’s Disability.

 

(iii) The expiration of the one (1) year period after the Grantee ceases to be
Employed by the Employer, if the Grantee dies while Employed by the Employer.

 

(iv) The date on which the Grantee ceases to be Employed by the Employer on
account of a termination by the Employer for Cause. In addition, notwithstanding
the prior provisions of this Paragraph 3, if the Company determines that the
Grantee has engaged in misconduct that constitutes Cause at any time while the
Grantee is Employed by the Employer or after the Grantee’s termination of
employment or service, the Option shall terminate as of the date on which such
misconduct constituting Cause first occurred.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately following the 10th anniversary of the Date of Grant. If
the Option, or any portion thereof, is not exercisable at the time the Grantee
ceases to be Employed by the Employer it shall immediately terminate.

 

4. Exercise Procedures.

 

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Committee shall determine, the Grantee shall pay the exercise
price (i) in cash, (ii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or
(iii) by such other method as the Company may

- 2 -



approve. The Company may impose from time to time such limitations as it deems
appropriate on the use of Shares of the Company to exercise the Option.

 

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Company deems appropriate.

 

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company to withhold amounts required to be withheld for any taxes,
if applicable. Subject to Committee approval, the Grantee may elect, in a form
and manner prescribed by the Company, to satisfy any tax withholding obligation
of the Employer with respect to the Option by having Shares withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.

 

5. Restrictions on Exercise. Except as the Company may otherwise permit, only
the Grantee may exercise the Option during the Grantee’s lifetime and, after the
Grantee’s death, the Option shall be exercisable solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

6. Termination of Employment, Disability, or Death.

 

(a) Except as provided below, the Option may only be exercised while the Grantee
is Employed by the Employer. In the event that the Grantee ceases to be Employed
by the Employer for any reason other than Disability, death, termination for
Cause, or as set forth in subparagraph (e) below, that portion of the Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within 90 days after the date on which the Grantee ceases to be Employed by the
Employer (or within such other period of time as may be specified by the
Company), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided, any portion of the Grantee’s Option that is
not otherwise exercisable as of the date on which the Grantee ceases to be
Employed by the Employer shall terminate as of such date.

 

(b) In the event the Grantee ceases to be Employed by the Employer on account of
a termination by the Employer for Cause, the Option shall terminate as of the
date on which the Grantee ceases to be Employed by the Employer or the date on
which the Option would otherwise expire, if earlier. In addition,
notwithstanding any other provisions of this Paragraph 6, if the Company
determines that the Grantee has engaged in misconduct that constitutes Cause at
any time while the Grantee is Employed by the Employer or after the Grantee’s
termination of employment, the Option shall terminate as of the date on which
such misconduct constituting Cause first occurred, or the date on which the
Option would otherwise expire, if earlier. Upon any exercise of the Option, the
Company may withhold delivery of share certificates pending resolution of an
inquiry that could lead to a finding resulting in a forfeiture.

 

(c) In the event the Grantee ceases to be Employed by the Employer because the
Grantee is Disabled, the Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one (1) year after the date on which the
Grantee ceases to be Employed by the Employer (or within such other period of
time as may be specified by the Company), but in any event no later

- 3 -



than the date of expiration of the Option term. Except as otherwise provided,
any portion of the Grantee’s Option that is not otherwise exercisable as of the
date on which the Grantee ceases to be Employed by the Employer shall terminate
as of such date.

 

(d) If the Grantee dies while Employed by the Employer, the Option shall become
immediately exercisable in full and remain exercisable for a period of one (1)
year from his date of death, but in no event later than the date of expiration
of the Option term. If the Grantee dies within 90 days after the date on which
the Grantee ceases to be Employed by the Employer on account of a termination
specified in subparagraph (a) above (or within such other period of time as may
be specified by the Company), the portion of the Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one (1) year
after the date on which the Grantee ceases to be Employed by the Employer
(or within such other period of time as may be specified), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided, any portion of the Grantee’s Option that is not otherwise exercisable
as of the date on which the Grantee ceases to be Employed by the Employer shall
terminate as of such date.

 

7. Consequences of a Change in Control.

 

(a) Notice and Acceleration. Upon a Change in Control (as defined in
Paragraph 9), if any portion of the Option is outstanding, the Company shall
provide the Grantee written notice of such Change in Control. Upon a Change in
Control, the Grant shall automatically accelerate and become fully exercisable
as permitted by Section 9 of the Wireless Telecom Group, Inc. 2012 Incentive
Compensation Plan (the “2012 Plan”).

 

(b) Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation, sale of substantially all of the Company’s assets or other
material change in the capital structure of the Company, including a Change in
Control, that in each case is not a Nonreciprocal Transaction, subject paragraph
(7a), the Committee may (i) adjust the number and class of securities subject to
the Option, with a corresponding adjustment in the Exercise Price, (ii) allow
the Option to continue, (iii) provide for the substitution or assumption of the
Option, (iv) provide for the accelerated expiration of the Option, (v) provide
for settlement of the Option in exchange for its value in cash, cash equivalents
or other property, or (vi) combine one or more of the foregoing actions with
respect to the same event, all in a manner consistent with the provisions of
Section 10(c)(ii) of the 2012 Plan.  

 

8. Requirements for Issuance or Transfer of Shares.

 

(a) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with the Option under this Agreement unless
and until all legal requirements applicable to the issuance or transfer of such
Company Stock have been complied with. This Grant made shall be conditioned on
the Grantee’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares of Company Stock, and certificates
representing such shares may include a legend to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
this Agreement will be subject to such stop-transfer orders and other
restrictions as may be required by or appropriate under, applicable laws,
regulations and interpretations, including any requirement that a legend be
placed thereon.

 

(b) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the

- 4 -



Company under the Securities Act of 1933, as amended (the “Securities Act”), the
Grantee (including any successor or assigns) shall not sell or otherwise
transfer any shares or other securities of the Company during the 30-day period
preceding and the 180-day period following the effective date of a registration
statement of the Company filed under the Securities Act for such underwriting
(or such shorter period as may be requested by the Managing Underwriter and
agreed to by the Company) (the “Market Standoff Period”). The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

9. Definitions.

 

(a) “Cause” shall have the meaning set forth in Section 2(f) of the 2012 Plan.

 

(b) “Change in Control” shall have the meaning set forth in Section 9(b) of the
2012 Plan.

 

(c) “Code” shall have the meaning set forth in Section 2(h) of the 2012 Plan.

 

(d) “Disability” shall mean the Grantee’s becoming disabled within the meaning
of the Employer’s long-term disability plan applicable to the Grantee, as
determined in the sole discretion of the Committee or its delegate.

 

(e) “Employed by the Employer” shall mean employment as an employee of the
Employer (so that, for purposes of exercising Options, the Grantee shall not be
considered to have terminated employment until the Grantee ceases to be an
employee of the Employer).

 

(f) “Employer” shall mean the Company and its parent and subsidiary corporations
or other entities, as determined by the Board of Directors of the Company.

 

(g) “Fair Market Value” per Share, or for the Company Stock, shall be determined
as follows: (i) if the principal trading market for the Company Stock is a
national securities exchange, the last reported sale price thereof on the
relevant date or, if there were no trades on that date, the latest preceding
date upon which a sale was reported; or (ii) if the Company Stock is not
principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines. If the Company Stock is
not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value (as defined in the Plan) per share shall be as determined by the
Committee.

 

10. Administration. The Committee shall have the authority to interpret and
construe the Option pursuant to the terms of this Agreement, and its decisions
shall be conclusive as to any questions arising hereunder.

 

11. Amendment of Agreement. This Agreement may only be modified or amended in a
writing signed by both parties.

 

12. Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

- 5 -





13. Further Assurances. The Grantee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

 

14. No Employment or Other Rights. The grant of the Option hereunder shall not
confer upon the Grantee any right to be retained by, or to continue in, the
employ of the Employer.

 

15. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

16. Assignment and Transfers. Except as the Committee may otherwise permit, the
rights and interests of the Grantee under this Agreement may not be sold,
assigned, encumbered or otherwise transferred except, in the event of the death
of the Grantee, by will or by the laws of descent and distribution. In the event
of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries and affiliates. This Agreement may be
assigned by the Company without the Grantee’s consent.

 

17. Compliance with Law. The exercise of Options and the obligations of the
Company to issue or transfer shares of Company Stock under the Grant shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. The Company may revoke the Grant if it is
contrary to law or modify the Grant to bring it into compliance with any valid
and mandatory government regulation.

 

18. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New Jersey, without giving effect to the
conflicts of laws provisions thereof.

 

19. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee at 25 Eastmans Road,
Parsippany, New Jersey 07054, and any notice to the Grantee shall be addressed
to such Grantee at the current address shown on the payroll of the Employer, or
to such other address as the Grantee may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

 

20. Headings. Paragraph headings are for reference only. In the event of a
conflict between a title and the content of a Paragraph, the content of the
Paragraph shall control.

 

21. Counterparts. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

- 6 -





  WIRELESS TELECOM GROUP, INC.         By:                  Name:          
Title:  

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of this Agreement. I hereby further agree that all the decisions
and determinations of the Committee shall be final and binding.

 

  Grantee:           Date:           Address:              

- 7 -